Exhibit 10.4

 

NONCOMPETITION AND CONFIDENTIALITY AGREEMENT

 

This Agreement (this “Agreement”) made as of January 1, 2004, by and between
American Tower Corporation, a Delaware corporation (“ATC”), and J. Michael
Gearon, Jr. (“Optionee”), an individual residing at                         .

 

WHEREAS, ATC, American Tower International, Inc., a Delaware corporation (“ATC
International”), and ATC South America Holding Corp, a Delaware corporation
(“Holding”), are parties to a Stockholder/Optionee Agreement, dated as of
January 1, 2004, and of which Optionee executed a counterpart on January 1, 2004
(collectively, the “Stockholder Agreement”), pursuant to which Holding will
issue to Optionee options to purchase shares of its Common Stock, par value $.01
per share; and

 

WHEREAS, Optionee is an employee of ATC or one of its subsidiaries and will
perform services for Holding;

 

NOW, THEREFORE, in consideration of the consummation of the transactions
contemplated by the Stockholder Agreement, the sum of One Dollar ($1.00), the
material covenants and agreements contained herein, and other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, do covenant and
agree as follows:

 

Section 1. Definitions. Terms used in this Agreement which are not defined
herein but which are defined in the Stockholder Agreement shall have the
respective meanings so defined.

 

Confidential Information shall mean any and all information (excluding
information in the public domain other than as a direct or indirect result of
any breach by Optionee of the provisions of this Agreement) related to the
business, operations, management, assets, property, plans or prospects,
condition, financial or other, or results of operation of ATC, any Affiliate of
ATC or any of their respective successors or assigns, including without
limitation:

 

  (a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier or customer data, accounting data, or
computer programs (including source and object codes), tapes, discs, data,
software or other information;

 

  (b) the whole or any portion or phase of any marketing or sales information or
technique, sales records, customer lists, supplier lists, prices, sales
projections or other listings of names, addresses, or telephone numbers, or
other sales information;

 

  (c) the whole or any portion or phase of any employee payroll, fringe benefit,
salary, bonus, commission or other form of compensation information and all
employee personnel information, including information relating to performance
evaluations, discipline, employee conduct, complaints and other matters relating
to employment of any Person; and

 

  (d) Intellectual Property;

 

whether or not any of the foregoing has been made, developed and/or conceived by
Optionee or by others in the employ of any such Person. Notwithstanding the
foregoing, the term “Confidential Information” shall not include and information
reasonably necessary for the conducting of any activity expressly excluded from
the definition of “Proscribed Activity” hereunder.



--------------------------------------------------------------------------------

Covered Territory shall mean (a) while Optionee is employed by ATC or any of its
Affiliates, North, South and Latin America, Europe and all other areas in which
ATC or any of its Affiliates has invested or proposes to invest; and (b)
thereafter, North America and any other markets where Optionee has been or is
involved or is negotiating a proposed investment, acquisition or other
transaction on behalf of ATC or any of its Affiliates.

 

Good Reason shall mean:

 

  (a) the assignment to Optionee of any duties inconsistent in any material
respect with his current position, authority, duties or responsibilities or any
other action by ATC or Holding or any of their Affiliates that results in a
diminution, in any material respect, in such position, authority, duties or
responsibilities; or

 

  (b) a material reduction in Optionee’s compensation or other benefits (taking
into account the compensation and other benefits from ATC or Holding and their
Affiliates from whom he may, from time to time, receive compensation), the
result of which is to place Optionee in a materially less favorable position as
to such compensation and benefits compared to other employees of ATC or Holding
and their Affiliates of similar stature and position; or

 

  (c) any other failure by ATC or Holding or any of their Affiliates to comply
in any material respect with any material provision of the Stockholder
Agreement;

 

that (i) is incapable of cure, or (ii) has not been cured or remedied promptly
(and in any event within thirty (30) days) after written notice to the board of
directors of ATC from Optionee specifying in reasonable detail the nature of
such assignment, action, reduction or failure.

 

Immediate Family shall mean spouses, children and parents, whether related by
blood, adoption or marriage.

 

Intellectual Property shall mean, with respect to Optionee, any and all
research, information, inventions, designs, procedures, developments,
discoveries, improvements, patents and applications therefor, trademarks and
applications therefor, service marks, trade names, copyrights and applications
therefor, trade secrets, drawing, plans, systems, methods, specifications,
computer software programs, tapes, discs and related data processing software
(including object and source codes) owned by Optionee or in which he has an
interest and all other manufacturing, engineering, technical, research and
development data and know-how made, conceived, developed and/or acquired by
Optionee solely or jointly with others during the period of his employment with
ATC or any of its Affiliates or within one year thereafter, which relate to the
manufacture, production or processing of any products developed or sold by ATC
or any of its Affiliates during the term of this Agreement or which are within
the scope of or usable in connection with ATC’s or any of its Affiliates’
business as it may, from time to time, hereafter be conducted or proposed to be
conducted.

 

Optionee Forfeiture Event shall mean any of the following acts (other than as a
result of the death or Disability of Optionee) committed by Optionee:

 

(a) any willful or gross failure or refusal to perform, or any willful or gross
misconduct in the performance of, any significant portion of his obligations,
duties and responsibilities as an

 

- 2 –



--------------------------------------------------------------------------------

employee of Holding, the effect of which has been or reasonably could be
expected to materially and adversely affect the business of ATC or any of its
Affiliates, as determined in good faith by the ATC Board of Directors, and that
(i) is incapable of cure, or (ii) has not been cured or remedied as promptly as
is reasonably possible (and in any event within thirty (30) days) after written
notice from the Holding Board to Optionee specifying in reasonable detail the
nature of such failure, refusal or misconduct, or

 

(b) material breach of the provisions of Section 2, 3 or 4 of this Agreement
which (i) is incapable of cure, or (ii) has not been cured or remedied promptly
(and in any event within thirty (30) days) after written notice from the Holding
Board to Optionee specifying in reasonable detail the nature of such breach, or

 

(c) Optionee is convicted of, pleads guilty or nolo contendero to any act of
fraud, embezzlement or misappropriation or other crime involving moral turpitude
in connection with his employment by Holding or any of its Affiliates intended
by Optionee to result in substantial personal enrichment and which adversely
affects the business of ATC or any of its Affiliates, all as determined in good
faith by the ATC Board of Directors.

 

Proscribed Activity shall mean any and all activities related to (a) the
construction, ownership, operation, leasing or management of telecommunications
or broadcast towers, (b) providing network development services or components
for wireless service providers or broadcasters, (c) providing high speed
Internet access and related services via satellite to foreign-based Internet
service providers, telephone or other telecommunciations companies, and other
businesses, or (d) providing other satellite and Internet protocol network
transmission services.

 

Restricted Period shall mean a period commencing with the date hereof and
terminating the latest of (a) one year after exercise of the put (or call)
provided for in Section 6 of the Stockholder Agreement, (b) two years after the
sooner to occur of (i) an Optionee Forfeiture Event, or (ii) the resignation by
Optionee from all positions with ATC and each of its subsidiaries other than for
Good Reason, or (c) one year after the resignation by Optionee from all
positions with ATC and each of its subsidiaries for the reason set forth in
paragraph (d) of the definition of Good Reason.

 

Section 2. Confidentiality. Optionee shall not, either during the Restricted
Period or thereafter, reveal or disclose to any person outside ATC and its
subsidiaries or use for his own benefit, without ATC’s specific prior written
authorization, whether by private communication or by public address or
publication or otherwise, any Confidential Information. All originals and copies
of any Confidential Information, relating to the business of ATC or any of its
subsidiaries, however and whenever produced, shall be the sole property of ATC
and its subsidiaries, not to be removed from the premises or custody of ATC or
its subsidiaries without in each instance first obtaining prior written consent
or authorization of ATC.

 

Section 3. Disclosure and Assignment of Intellectual Property. Optionee shall
promptly disclose to ATC and any successor or assign, and grant to ATC, and its
successors and assigns (without any separate remuneration or compensation other
than that received by him from time to time in the course of his employment) his
entire right, title and interest throughout the world in and to all Intellectual
Property. It is understood and agreed that Optionee has heretofore disclosed to
ATC, and assigned to it, all Intellectual Property now known to him over which
he has any control. Optionee agrees to execute all appropriate patent
applications securing all United States and foreign patents on all Intellectual
Property, and to do, execute and deliver any and all acts and instruments that
may be necessary or proper to vest all Intellectual Property in ATC or its
nominee or designee and to enable ATC, or its nominee or designee, to obtain all
such patents; and Optionee agrees to render to ATC, or its nominee or designee,
all such

 

- 3 –



--------------------------------------------------------------------------------

reasonable assistance as it may require in the prosecution of all such patent
applications and applications for the reissue of such patents, and in the
prosecution or defense of all interferences which may be declared involving any
of said patent applications or patents, but the expense of all such assignments
and patent applications, or all other proceedings referred to herein above,
shall be borne by ATC. Optionee shall be entitled to fair and reasonable
compensation for any such assistance requested by ATC or its nominee or designee
and furnished by him after the termination of his employment.

 

Section 4. Restriction. ATC through its subsidiaries intends to continue and
expand the business heretofore conducted by it and them and it and in connection
therewith ATC and its subsidiaries have invested and may in the future be
required to invest substantial sums of money, directly or indirectly, and as
Optionee recognizes that ATC would be substantially injured by Optionee
disclosing to others, or by Optionee using for his own benefit, any Intellectual
Property or any other Confidential Information he has obtained or shall obtain
from ATC or any of its subsidiaries, or which he may now possess and which he
has made available to ATC or any of its subsidiaries, Optionee agrees that
during the Restricted Period:

 

  (a) Neither he nor any member of his Immediate Family will be interested,
directly or indirectly, as an investor in any other Entity, business or
enterprise within the Covered Territory, which is engaged in any Proscribed
Activity (except as an investor in securities (i) issued by ATC or any of its
subsidiaries or (ii) listed on a national securities exchange or actively traded
over the counter so long as such investments are in amounts not significant as
compared to his total investments and do not exceed one percent (1%) of the
outstanding securities of the issuer of the same class or issue); and

 

  (b) Other than in connection with his serving as an employee of ATC and its
subsidiaries, he will not, directly or indirectly, for his own account or as
employee, officer, director, partner, trustee, principal, member, joint
venturer, agent, adviser, consultant or otherwise, engage within the Covered
Territory, in any phase of any Proscribed Activity.

 

Optionee further agrees that during the Restricted Period, he will not, directly
or indirectly, solicit business for a Proscribed Activity from any Person,
business or enterprise which is, or proposes to be, a customer of ATC or any of
its subsidiaries or any of their respective successors or assigns, or from any
Person, business or enterprise with which ATC or any of its subsidiaries or any
of their respective successors or assigns is negotiating or holding discussion
or to which it has made a proposal at the time of such termination, induce any
such Person, business or enterprise not to undertake, or to curtail or cancel
business with ATC or any of its subsidiaries or any of their respective
successors or assigns, induce or attempt to induce any employee of ATC or any of
its subsidiaries or any of their respective successors or assigns to terminate
his employment therewith, or intentionally divulge or utilize for the direct or
indirect benefit (financial or other) of himself or any other Person, business
or enterprise, any Intellectual Property or any Confidential Information he has
obtained as an employee and/or stockholder of ATC or any of its subsidiaries.

 

This Agreement shall be deemed to consist of a series of separate covenants, one
for each line of business carried on by ATC and its subsidiaries and each region
included within the geographic areas referred to in this Section. Optionee and
ATC are of the belief that the Restricted Period, the Proscribed Activity and
the Covered Territory herein specified are reasonable, in light of the
circumstances as they exist on the date upon which this Agreement has been
executed, including without limitation the nature of the business in which ATC
and its subsidiaries are engaged and proposes to engage, the state of their
product development and Optionee’s knowledge of such business and his prior
affiliations with and interest in ATC. However, if such period, activity or area
should be adjudged unreasonable in any Legal Action, whether at law or in
equity, then the Restricted Period shall be reduced by such period of time, the

 

- 4 –



--------------------------------------------------------------------------------

Proscribed Activity shall be reduced by such activities, or the Covered
Territory shall be reduced by such area, or any combination thereof, as are
deemed unreasonable, so that this covenant may be enforced in such area, with
respect to such activities and during such period of time as is adjudged to be
reasonable.

 

Section 5. Security for Optionee Obligations. Optionee’s obligations under this
Agreement shall be secured by twenty percent (20%) of the gross sale proceeds
(before deduction of commissions, discounts, brokerage fees or other fees and
expenses) of (a) all shares of capital stock and other securities issued by
Holding to Optionee, and (b) all shares of capital stock and other securities
issued by Holding received by Optionee pursuant to any distribution to him or
otherwise acquired by him. Optionee and ATC agree that all such proceeds shall
be held by an escrow agent or agents reasonably acceptable to Optionee and ATC
and subject to the terms and conditions of an escrow agreement to be executed by
ATC and Optionee and reasonably satisfactory to ATC and Optionee.

 

Section 6. Miscellaneous Provisions.

 

(a) Assignment; Successors and Assigns. In the event that ATC shall be merged
with, or consolidated into, any other Entity, or in the event that it shall sell
and transfer substantially all of its assets to another Entity, the terms of
this Agreement shall inure to the benefit of, and be assumed by, the Entity
resulting from such merger or consolidation, or to which ATC’s assets shall be
sold and transferred. This Agreement shall not be assignable by Optionee, but it
shall be binding upon his heirs, executors, administrators and legal
representatives to the extent they constitute members of his Immediate Family.
Nothing in this Agreement expressed or implied is intended to and shall not be
construed to confer upon or create in any person (other than the parties hereto
and their permitted successors and assigns) any rights or remedies under or by
reason of this Agreement.

 

(b) Specific Performance; Other Rights and Remedies. Optionee recognizes and
agrees that ATC’s remedy at law for any breach of the provisions of this
Agreement, including without limitation Sections 2, 3, or 4, would be
inadequate, and he agrees that for breach of such provisions, ATC shall, in
addition to such other remedies as may be available to it at law or in equity or
as provided in this Agreement, be entitled to injunctive relief and to enforce
its rights by an action for specific performance to the extent permitted by
applicable law. Without limiting the generality of the foregoing, in the event
of a breach or threatened breach by Optionee of the provisions of this
Agreement, ATC shall be entitled to an injunction restraining Optionee from
soliciting employees, customers or suppliers, or from disclosing, in whole or in
part, any Confidential Information, or from rendering any services to any Person
to whom such information has been disclosed, or is threatened to be disclosed,
from engaging, participating or otherwise being connected with any business
described in Section 4 or from otherwise violating the terms of this Agreement.
Nothing herein contained shall be construed as prohibiting each party from
pursuing any other remedies available to it pursuant to the provisions of, and
subject to the limitations contained in, this Agreement for such breach or
threatened breach; provided, however, that none of the parties shall pursue, and
each party hereby waives, any punitive, indirect, special, incidental,
exemplary, consequential or similar damages arising out of this Agreement
(including without limitation damages for diminution in value and loss of
anticipated profits) and the multiplied portion of damages.

 

(c) Entire Agreement. This Agreement constitutes the entire agreement between
ATC and Optionee with respect to the subject matter hereof, and supersedes all
prior agreements, arrangements, covenants, promises, conditions, understandings,
inducements, representations and negotiations, expressed or implied, oral or
written, among them as to such subject matter.

 

(d) Waivers; Amendments. Any provision of this Agreement to the contrary
notwithstanding, changes in or additions to this Agreement may be made, or
compliance with any term, covenant, agreement, condition or provision set forth
herein may be omitted or waived (either generally or in a

 

- 5 –



--------------------------------------------------------------------------------

particular instance and either retroactively or prospectively) with, but only
with, the consent in writing of the parties hereto. Any consent may be given
subject to satisfaction of conditions stated therein. The failure to insist upon
the strict provisions of any covenant, term, condition or other provision of
this Agreement or to exercise any right or remedy thereunder shall not
constitute a waiver of any such covenant, term, condition or other provision
thereof or default in connection therewith. The waiver of any covenant, term,
condition or other provision thereof or default thereunder shall not affect or
alter this Agreement in any other respect, and each and every covenant, term,
condition or other provision of this Agreement shall, in such event, continue in
full force and effect, except as so waived, and shall be operative with respect
to any other then existing or subsequent default in connection therewith.

 

(e) Notices. All notices and other communications which by any provision of this
Agreement are required or permitted to be given shall be given in writing and
shall be effective (i) five (5) days after being mailed by first-class, express
mail, postage prepaid, (ii) the next day when sent by overnight by recognized
mail courier service, (iii) upon confirmation when sent by telex, telegram,
telecopy or other similar form of rapid transmission, confirmed by mailing (by
first class or express mail, postage prepaid, or recognized overnight mail
courier service) written confirmation at substantially the same time as such
rapid transmission, (iv) upon delivery personally delivered to an officer of the
receiving party, or (v) upon delivery personally delivered to the Optionee. All
such communications shall be mailed, set or delivered as set forth below or at
such other addresses as the party entitled thereto shall have designated by
notice as herein provided.

 

(i) if to Holding or ATC, at 116 Huntington Avenue, Boston, Massachusetts 02116
Attention: Chief Executive Officer and Chief Financial Officer, Telecopier No.:
(617) 375-7575 with a copy (which shall not constitute notice to ATC or Holding)
to Sullivan & Worcester LLP, One Post Office Square, Boston, Massachusetts
02109, Attention: William J. Curry, Esq., Telecopier No.: (617) 338-2880) and

 

(ii) if to Optionee, at 3200 Cobb Galleria Parkway, Suite 205, Atlanta, GA
30339, Telecopier No. (770) 952-4999.

 

(f) Severability. If any provision of this Agreement shall be held or deemed to
be, or shall in fact be, invalid, inoperative, illegal or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflicting of any provision with
any constitution or statute or rule of public policy or for any other reason,
such circumstance shall not have the effect of rendering the provision or
provisions in question invalid, inoperative, illegal or unenforceable in any
other jurisdiction or in any other case or circumstance or of rendering any
other provision or provisions herein contained invalid, inoperative, illegal or
unenforceable to the extent that such other provisions are not themselves
actually in conflict with such constitution, statute or rule of public policy,
but this Agreement shall be reformed and construed in any such jurisdiction or
case as if such invalid, inoperative, illegal or unenforceable provision had
never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case, except when such reformation and construction
could operate as an undue hardship on either party, or constitute a substantial
deviation from the general intent and purpose of such party as reflected in this
Agreement. The parties shall endeavor in good faith negotiations to replace the
invalid, inoperative, illegal or unenforceable provisions with valid, operative,
legal and enforceable provisions the economic effect of which comes as close as
possible to that of the invalid, inoperative, illegal or unenforceable
provisions.

 

(g) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument, binding upon all the parties hereto. In pleading or
proving any provision of this Agreement, it shall not be necessary to produce
more than one of such counterparts.

 

- 6 –



--------------------------------------------------------------------------------

(h) Section Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

(i) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the applicable laws of the United States of
America and the domestic substantive laws of the State of Georgia without giving
effect to any choice or conflict of laws provision or rule that would cause the
application of domestic substantive laws of any other jurisdiction. Anything in
this Agreement to the contrary notwithstanding, in the event of any dispute
between the parties which results in a Legal Action, the prevailing party shall
be entitled to receive from the non-prevailing party reimbursement for
reasonable legal fees and expenses incurred by such prevailing party in such
Legal Action.

 

(j) Further Acts. Each party agrees that at any time, and from time to time,
before and after the consummation of the transactions contemplated by this
Agreement, it will do all such things and execute and deliver all such
agreements, assignments, instruments, other documents and assurances, as any
other party or its counsel reasonably deems necessary or desirable in order to
carry out the terms and conditions of this Agreement and the transactions
contemplated hereby or to facilitate the enjoyment of any of the rights created
hereby or to be created hereunder.

 

(k) Gender. Whenever used herein the singular number shall include the plural,
the plural shall include the singular, and the use of any gender shall include
all genders.

 

(l) Consultation with Counsel; No Representations. Optionee agrees and
acknowledges that he has had a full and complete opportunity to consult with
counsel of his own choosing concerning the terms, enforceability and
implications of this Agreement, and that ATC has made no representations or
warranties to him concerning the terms, enforceability or implications of this
Agreement other than as are reflected in this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Noncompetition and
Confidentiality Agreement, all pursuant to authority heretofore granted, as of
the date and year first above written.

 

American Tower Corporation By:  

/s/

--------------------------------------------------------------------------------

Name:     Title:        

/s/ J. Michael Gearon, Jr.

--------------------------------------------------------------------------------

    Optionee     J. Michael Gearon, Jr.

 

- 7 –